Case 1:18-cv-08750-JHR-JS Document 40 Filed 08/18/20 Page 1 of 20 PageID: 635



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

ANTHONY KOZUR,                             :        Hon. Joseph H. Rodriguez
                                           :
               Plaintiff,                  :        Civil Action No. 18-08750
                                           :
      v.                                   :        OPINION
F/V ATLANTIC BOUNTY, LLC., et al,          :
                                           :
               Defendants.                 :

     This case comes before the Court on Defendants’ Motion to Dismiss or Stay

Plaintiff’s Action and Compel Arbitration. [Dkt. Nos. 8]. The Court heard oral argument

on this Motion, on September 30, 2019. Thereafter, the Court issued an Opinion, finding

that questions of fact and credibility pertaining to the enforceability of the arbitration

clause at issue precluded a determination on Defendants’, F/V Atlantic Bounty, LLC and

Sea Harvest, Inc., Motion to Compel Arbitration. 1 As a result, the Court ordered and

conducted an evidentiary hearing on January 9, 2020, to determine whether the

Plaintiff agreed to arbitrate his current claims.

      The Court has considered the initial written submissions of the parties, the

arguments presented at the hearings on September, 30, 2019 and January 9, 2020, as

well as the parties’ supplemental briefing. For the reasons stated on the record, as well

as those that follow, the Motion to Dismiss or Stay Plaintiff’s Action and Compel

Arbitration will be granted.




 The Court’s October 16th Opinion simultaneously addressed a second motion to dismiss in this
11

matter [Dkt. No. 9], which the Court granted, thereby dismissing Atlantic Cape Fisheries as a
Defendant in the case.

                                               1
Case 1:18-cv-08750-JHR-JS Document 40 Filed 08/18/20 Page 2 of 20 PageID: 636



                                      I.     Background

   The Court reincorporates the relevant factual background set forth in Kozur v. F/V

Atlantic Bounty, LLC., et al, No. 18-08750 (D.N.J. Oct. 16, 2019).

   Plaintiff, Anthony Kozur (“Plaintiff”), filed a Complaint with this Court on May 3,

2018, against Atlantic Cape Fisheries, Inc. and F/V Atlantic Bounty, LLC. On June 21,

2018, Plaintiff amended his complaint, adding Sea Harvest, Inc. as a Defendant.

Plaintiff’s Amended Complaint asserts claims for Jones Act Negligence (Count I),

Unseaworthiness (Count II), and Maintenance and Cure (Count II). [Dkt. No. 5]. The

basis of Plaintiff’s seaman claims stem from events occurring on August 28, 2017.

Specifically, Plaintiff claims that while in navigable waters, he slipped and fell on the

“centerline stopper midship, twisting his back and causing serious injuries” in the

course of his employment on Atlantic Bounty (the “Vessel”). (Compl. at ¶¶ 28-31).

   Defendants F/V Atlantic Bounty and Sea Harvest filed a Motion to Dismiss or Stay

Plaintiff’s Action and Compel Arbitration pursuant to an arbitration clause contained in

Plaintiff’s employment contract, which Defendants argue is valid and enforceable

against him. [Dkt. No. 8]. Defendant Atlantic Cape separately moved to Dismiss or Stay

Plaintiff’s Action and Compel Arbitration. [Dkt. No. 9]. The Court heard Oral Argument

on September 30, 2019, and issued an Opinion and Order on October 16, 2020, (1)

granting Atlantic Cape’s Motion and dismissing Atlantic Cape from the case; and (2)

dismissing without prejudice F/V Atlantic Bounty and Sea Harvest’s Motion without

prejudice, finding that the record before the Court, at that time, lacked sufficient

information to determine the enforceability of the alleged arbitration agreement.




                                              2
Case 1:18-cv-08750-JHR-JS Document 40 Filed 08/18/20 Page 3 of 20 PageID: 637



Therefore, the Court held an evidentiary hearing on January 9, 2020, on the issue of the

enforceability of the arbitration clause against Plaintiff.

   The following are the findings of fact from that hearing: Plaintiff has his GED and is

able to write and read English. [Dkt. No. 36, Transcript of the Evidentiary Hearing held

on 1/9/2020 (“Transcript”), 26:14-21]. In the past, Plaintiff worked in construction

undertaking “remodel work”. (Id. at 31:14-16). In this line of work, Plaintiff entered into

written contracts with his clients. (Id. at 32:6-15).

   Plaintiff has been a commercial fisher since at least 1989. (Id. at 16:18-21). Plaintiff

began working for Sea Harvest/Atlantic Capes in 2009. (Id. at 20:5-7). On the first day

of a trip with Sea Harvest/Atlantic Capes, everything gets loaded onto the ship; any

gearwork required is completed; and the last thing the employees do, is sign the

manifest. (Id. at 18-24). The manifest is a document that required signatures of the

seamen, which Plaintiff signed every trip. (Id. at 19:2-12, 20:8-10). Plaintiff understood

that the manifests he signed were employment agreements, in which he was agreeing to

be a seamen on the vessel and work on the vessel. (Id. at 26:21-27:5).

    Plaintiff was usually the second person to receive the manifest. (Id. at 18:11-21). It

was sometimes handed directly to Plaintiff, and other times the Captain “would come on

deck and say, the manifest is on the table, everybody get the manifest signed,” in which

case the manifest would be open to the signature page. (Id. at 20:14-19). “[I]f the captain

handed it to [Plaintiff] and said, have the guys sign this, [he] would be the one that

would open it to the signature page to start the signing.” (Id. at 23:3-6). All of the

workers would sign their name and fill out the medical history. (Id. 22-25).

   On the trip during which Plaintiff was allegedly injured, the manifest was on “the

galley table open to the signature page.” (Id. at 22:4-7). Plaintiff had never read through

                                              3
Case 1:18-cv-08750-JHR-JS Document 40 Filed 08/18/20 Page 4 of 20 PageID: 638



the document and never saw any arbitration clause. (Id. at 24:11-13). No Captain

explained that the manifest contained such a clause or directed him to read the clause.

(Id. at 24:18-25; 27:9-11). Plaintiff has never read the manifest, asked to read it, or for a

copy of the agreement. (Id. at 40-41). Plaintiff knew that there were terms within the

manifest’s pages, and proceeded to sign the “signature page” knowing that there were

other pages within the document. (Id. at 42:-6-18). The pages making up the manifest

are sequential.

                                   II.    Standard of review

       On a motion to compel arbitration the Court must decide, first, whether “there is

an agreement to arbitrate” and, second, whether “the dispute at issue falls within the

scope of that agreement.” Century Indem. Co. v. Certain Underwriters at Lloyd’s,

London, subscribing to Retrocessional Agreement Nos. 950548, 950549, & 950646, 584

F.3d 513, 523 (3d Cir. 2009). When the parties have a valid arbitration agreement, “any

doubts concerning the scope of arbitrable issues should be resolved in favor of

arbitration[.]” Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614,

626, 105 S. Ct. 3346, 87 L. Ed.2d 444 (1985) (citation omitted).

   The Rule 56 standard is appropriate in doing so where: (1) “‘the motion to compel

arbitration does not have as its predicate a complaint with the requisite clarity’ to

establish on its face that the parties agreed to arbitrate,” or (2) “the opposing party has

come forth with reliable evidence that is more than a ‘naked assertion . . . that it did not

intend to be bound’ by the arbitration agreement, even though on the face of the

pleadings it appears that it did.” Id. at 774. Summary judgment under Rule 56 is

appropriate if the record demonstrates that there is no genuine issue as to any material


                                              4
Case 1:18-cv-08750-JHR-JS Document 40 Filed 08/18/20 Page 5 of 20 PageID: 639



fact, and, construing all facts and inferences in a light most favorable to the non-moving

party, “the moving party is entitled to a judgment as a matter of law.” Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986) (citing Fed. R. Civ. P. 56); see also Pollock v. Am. Tel. &

Tel. Long Lines, 794 F.2d 860, 864 (3d Cir. 1986).

   In deciding the merits of a party’s motion for summary judgment, the court’s role is

not to evaluate the evidence and decide the truth of the matter, but to determine

whether there is a genuine issue for trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

249 (1986). Credibility determinations are the province of the factfinder. Big Apple

BMW, Inc. v. BMW of N. Am., Inc., 974 F.2d 1358, 1363 (3d Cir. 1992).

                                        III.       Analysis

   A. Whether the Parties have Agreed to Arbitrate

       The FAA creates “a strong federal policy” of resolving parties’ disputes through

arbitration by enforcing the parties’ arbitration agreements. Puleo v. Chase Bank USA,

N.A., 605 F.3d 172, 178 (3d Cir. 2010) (en banc) (citation omitted). Before compelling

arbitration, however, courts must be satisfied that the parties have an agreement to

arbitrate, because “arbitration is a matter of contract and a party cannot be required to

submit to arbitration any dispute which he has not agreed so to submit.” AT & T Techs.,

Inc. v. Commc’ns Workers of Am., 475 U.S. 643, 648 (1986) (citations omitted).

       General state law principles are utilized to determine whether the parties have

agreed to arbitrate. Aliments Krispy Kernels, Inc. v. Nichols Farms, 851 F.3d 283, 289

(3d Cir. 2017). Under New Jersey contract principles, “[a]n enforceable agreement

requires mutual assent, a meeting of the minds based on a common understanding of

the contract terms.” Morgan v. Sanford Brown Inst., 137 A.3d 1168, 1180 (N.J.


                                               5
Case 1:18-cv-08750-JHR-JS Document 40 Filed 08/18/20 Page 6 of 20 PageID: 640



2016). “[A]ny contractual waiver-of-rights provision must reflect that the party has

agreed clearly and unambiguously to its terms.” Atalese v. U.S. Legal Servs. Grp., L.P.,

99 A.3d 306, 313 (N.J. 2014) (internal quotation and citation omitted).

       “No particular form of words is necessary to accomplish a clear and unambiguous

waiver of rights.” Id. at 314. “Whatever words compose an arbitration agreement, they

must be clear and unambiguous that a [party] is choosing to arbitrate disputes rather

than have them resolved in a court of law. In this way, the agreement will assure

reasonable notice to the [party].” Id. at 316. “The point is to assure that the parties know

that in electing arbitration as the exclusive remedy, they are waiving their time-honored

right to sue.” Id. at 314 (citation omitted).

       “When a party enters into a signed, written contract, that party is presumed to

understand and assent to its terms, unless fraudulent conduct is suspected.” Stelluti v.

Casapenn Enters., LLC, 1 A.3d 678, 690 (N.J. 2010). “Failing to read a contract does not

excuse performance unless fraud or misconduct by the other party prevented one from

reading.” Gras v. Assocs. First Capital Corp., 786 A.2d 886, 894 (N.J. Super. Ct. App.

Div. 2001) (citation omitted); see also Henningsen v. Bloomfield Motors, Inc., 161 A.2d

69, 84 (N.J. 1960) (describing same as a “general principle” of contract law).

       Here, the arbitration clause in Plaintiff’s employment contract (or “manifest”)

states in relevant part,

       I understand and agree that any dispute, claim or controversy arising out of
       my work as a crewmember, including but not limited to statutory Jones Act
       claims, negligence, unseaworthiness, maintenance and cure . . . or disputes
       relating to this agreement. . . shall be determined by one arbitrator sitting
       in Philadelphia, Pennsylvania. . . . ARBITRATION SHALL BE MY
       EXCLUSIVE REMEDY AND I UNDERSTAND THAT I GIVE UP MY
       RIGHT TO SUE, I FURTHER UNDERSTAND AND AGREE THAT I GIVE
       UP MY RIGHT TO SELECT THE VENUE FOR ANY CLAIM OR
       CONTROVERSY AND THAT I GIVE UP MY RIGHT TO A TRIAL BY

                                                6
Case 1:18-cv-08750-JHR-JS Document 40 Filed 08/18/20 Page 7 of 20 PageID: 641



       JUDGE OR JURY FOR ANY AND ALL CLAIMS, INCLUDING BUT NOT
       LIMITED TO STATUTORY JONES ACT, NEGLIGENCE, MAINTENANCE
       AND CURE, UNSEAWORTHINESS, AND WAGES.


[Dkt. No. 16-5, Crew Term of Employment (Manifest) dated August 25, 2017]. The

clause further provides that “if the agreement to arbitrate is determined to be exempt

from the enforcement under the Federal Arbitration Act, the laws of the State of New

York shall be applied in determining the validity and enforceability of this agreement.”

(Id.). After considering the evidence in the record, as well as the plaintiff’s testimony

presented at the evidentiary hearing, the Court finds that the parties have an agreement

to arbitrate under both New York and New Jersey law.

       Plaintiff’s testimony before the Court establishes that he can read and understand

a contract, has regularly dealt with contracts in prior employment, and has the mental

capacity to knowingly and voluntarily enter into a contractual agreement. Importantly,

Plaintiff concedes that he signed the manifest at issue, that he knew the manifest acted

as an employment contract, but that he did not read the document. Under New Jersey

and New York law, failure to read a contract alone does not excuse performance. See

Mildworm v. Ashcroft, 200 F .Supp. 2d 171, 176 (E.D.N.Y.2002) (“a person who signs a

contract is presumed to know its contents and to assent to them.”); Gras, 786 A.2d at

894.

       Still, Plaintiff contends that the manifest page containing the arbitration clause,

page 3, was not attached to the document he signed prior to the August trip in which he

was allegedly injured. [Dkt. No. 34, p. 2]. There is nothing in the record, however, to

support Plaintiff’s argument. In fact, the argument is one of pure speculation. First, the

pages within the manifest at issue are sequential. They were presented to Plaintiff on


                                              7
Case 1:18-cv-08750-JHR-JS Document 40 Filed 08/18/20 Page 8 of 20 PageID: 642



“the galley table open to the signature page.” (Id. at 22:4-7). Although Plaintiff did not

see the page of the manifest containing the arbitration clause, he admittedly did not

read that manifest; nor did Plaintiff ever read the manifests presented to him by his

Captain prior to his trips with Sea Harvest/Atlantic Bounty. Plaintiff, notwithstanding,

was aware these documents contained additional pages other than the signature page,

and knew those pages provided information pertaining to his employment. Nonetheless,

he did not ask to read the contract prior to signing it, and he did not ask for a copy to

read it at any time. Therefore, there was no way Plaintiff could have known how many

pages made up this particular manifest, outside of mere assumption.

       Even so, Plaintiff submits that the arbitration clause cannot be enforced against

him because Defendant failed to produce evidence that the arbitration clause was

actually in any document Plaintiff signed. He stresses—as he testified at the evidentiary

hearing—that no captain or vessel manager explicitly told Plaintiff that he was agreeing

to arbitrate potential claims by signing the manifest. [Dkt. No. 34, p. 4]. Defendants,

however, were under no obligation to alert plaintiff to the arbitration clause. Gras v.,

786 A. 2d at 894 (“Although plaintiff contended that defendant never alerted him to the

arbitration provision, no such obligation exists where the provision is not hidden.”).

While the Court recognizes that seamen are often afforded greater legal protections,

Plaintiff provides no support for a finding that Defendants’ obligation is altered because

of Plaintiff’s seaman status. In fact, “the New York Court of Appeals held that the ward

of the admiralty doctrine does not shift the burden of proof in cases concerning the

enforceability of an arbitration agreement.” Barbieri v. K-Sea Transp. Corp., 566 F.

Supp. 2d 187, 192 (E.D.N.Y. 2008) (citing Schreiber v. K–Sea Transportation

Corporation, 9 N.Y. 3d 331, 879 N.E. 2d 733, 849 N.Y.S. 2d 194 (2007)).

                                             8
Case 1:18-cv-08750-JHR-JS Document 40 Filed 08/18/20 Page 9 of 20 PageID: 643



         In arguing to the contrary, Plaintiff cites to Angeles v. Norwegian Cruise Lines,

Inc., No. 01–CV–9441, 2002 WL 1997898 (S.D.N.Y. Aug. 29, 2002). [Dkt. No. 13, p. 7].

The Court in Angeles held that issues of fact as to whether the cruise line employer’s

forum selection clause was reasonably communicated to the employee precluded

enforcement of such clause. See generally Id. Unlike the situation presented here, the

plaintiff in Angeles claimed that she was “never given a copy of the [Standard

Employment Contract (“SEC”) and the Revised Standard Terms and Conditions

(“RSTEC”)]”— the documents containing the relevant clause, which were separate from

her employment contract and did not require signatures. Id. at *4-5. Here, there is no

dispute that Plaintiff was presented with the manifest. Thus, Angeles does not support

Plaintiff’s contention—that the arbitration clause here should not be enforced, even if

the manifest Plaintiff signed contained an arbitration clause, as he never read or was

told of the clause prior to signing. [Dkt. No. 13, p. 7]. See Bautista v. Star Cruises, 286 F.

Supp. 2d 1352, 1363 (S.D. Fla. 2003), aff'd, 396 F.3d 1289 (11th Cir. 2005)

(distinguishing Angeles v. Norwegian Cruise Lines, finding that “[w]hile [p]laintiffs

contend that they were not given an opportunity to review [the standard terms] before

signing, and that the font was too small, that does not support a conclusion that the

Plaintiffs were not provided with any notice of the provisions to which they were

agreeing.”). 2




2Skuse v. Pfizer, Inc., 202 A.3d 1, 11 (N.J. Super. App. Div. 2019), also cited by Plaintiff, is
similarly distinguished. There, “[the employer defendant] did not request or obtain physical
signatures from the employees who were supplied with the [arbitration] policy. . . [but]
attempted to secure its employees' assent to the policy through the use of digital techniques.” Id.
More specifically, the employee accessed the binding arbitration policy via a “training module”
and “the opening slide explain[ed] that the employee would be asked at the end of the

                                                 9
Case 1:18-cv-08750-JHR-JS Document 40 Filed 08/18/20 Page 10 of 20 PageID: 644



       Simply put, Plaintiff has failed to provide any evidence that the arbitration clause

was not included in the document he signed and agreed to, rather he has only proved he

did not know what the document contained because he failed to read it. As such,

Plaintiff is still bound by the terms of that manifest. See Upton v. Tribilcock, 91 U.S. 45,

50 (1875) (“It will not do for a man to enter into a contract, and, when called upon to

respond to its obligations, to say that he did not read it when he signed it, or did not

know what it contained.”).

       Moreover, the language of the arbitration clause in Plaintiff’s manifest is clear

and unambiguous. Martindale v. Sandvik, Inc., 173 N.J. 76, 96, 800 A.2d 872, 883-84

(2002) (upholding an arbitration clause that stated and explained the plaintiff was

waiving her “right to a jury trial” and that “all disputes relating to [her] employment . . .

shall be decided by an arbitrator”). It provides in bold font, in all capital letters, that

arbitration shall be Plaintiff’s only remedy and that he was giving up his right to a trial

by judge or jury. The clause further states that Plaintiff was agreeing to, arbitrate any

dispute arising from his work as a crewmember. This language is more than sufficient

for a valid and enforceable arbitration clause, which need only, “at least in some general

and sufficiently broad way, . . . explain that the plaintiff is giving up her right to bring

her claims in court or have a jury resolve the dispute.” Atalese, 219 N.J. at 446-47; see

also Cell v. Moore & Schley Sec. Corp., 449 N.W.2d 144, 147 (Minn. 1989) (“New York

law liberally allows arbitration under broadly worded arbitration clauses.”).



presentation to ‘acknowledge [his or her] receipt’ of the company's form agreement – not
mentioning the employee's need to also convey his or her assent to its terms.” Id.




                                              10
Case 1:18-cv-08750-JHR-JS Document 40 Filed 08/18/20 Page 11 of 20 PageID: 645



   B. Enforcement of the Arbitration Clause under the Federal Arbitration
      Act
       Under Section 2 of the FAA:

A written provision in any maritime transaction or a contract evidencing a transaction
involving commerce to settle by arbitration a controversy thereafter arising out of such
contract or transaction, or the refusal to perform the whole or any part thereof, or an
agreement in writing to submit to arbitration an existing controversy arising out of such
a contract, transaction, or refusal, shall be valid, irrevocable, and enforceable, save upon
such grounds as exist at law or in equity for the revocation of any contract.

9 U.S.C.A. § 2. “Maritime Transactions,” however, do not include “contracts of

employment of seamen.” Id. § 1. “[A] court should decide for itself whether § 1's

‘contracts of employment’ exclusion applies before ordering arbitration.” New Prime

Inc. v. Oliveira, 139 S. Ct. 532, 537, 202 L. Ed. 2d 536 (2019). The arbitration clause

here, is undeniably a written provision in a seaman’s employment contract, and

therefore, exempt from enforcement under the Federal Arbitration Act (“FAA”). In fact,

the parties do not dispute that the FAA does not apply in this case. [Dkt. No. 16, p. 1;

Dkt. No. 34, p. 2]. Therefore, the issue before the Court is whether this seaman’s

agreement to arbitrate is enforceable as a matter of state law.

   C. Enforceability of the Arbitration Clause under State Law

       Plaintiff submits that the FAA prohibits enforcement of arbitration clauses

against seamen under state law. More specifically, Plaintiff contends that the arbitration

clause is unenforceable under state law because: (1) the FAA preempts state arbitration

related laws; (2) N.J. Stat. Ann. 10:5-12.7 prohibits the pre-incident waiver of statutory

or case law rights; and (3) state law cannot compel arbitration of a seaman’s claim

because admiralty law requires uniform application.

       As an initial matter, Plaintiff focuses primarily on arguing that the arbitration

clause is not enforceable under New Jersey law. According to that arbitration clause,

                                             11
Case 1:18-cv-08750-JHR-JS Document 40 Filed 08/18/20 Page 12 of 20 PageID: 646



however, “the laws of the state of New York shall be applied in determining the validity

and enforceability of this agreement.” “[O]rdinarily, when parties to a contract have

agreed to be governed by the laws of a particular state, New Jersey courts will uphold

the contractual choice,” unless:

       (a)   the chosen state has no substantial relationship to the parties or the
       transaction and there is no other reasonable basis for the parties' choice, or

       (b)    application of the law of the chosen state would be contrary to a
       fundamental policy of a state which has a materially greater interest than
       the chosen state in the determination of the particular issue and which * * *
       would be the state of the applicable law in the absence of an effective choice
       of law by the parties.

Collins v. Mary Kay, Inc., 874 F.3d 176, 183 (3d Cir. 2017); Restatement (Second)

of Conflicts of Laws § 187(2) (1969). Here, Plaintiff’s contract was entered into in

New Jersey, between a New Jersey individual and New Jersey companies. In fact,

Defendant also appears to argue for the application of New Jersey law. [Dkt. No.

37, p. 14]. The parties provide no relationship between them or the transaction

and the State of New York, and no other reasonable basis for the parties’ choice in

applying New York law. Neither party, however, has conducted a choice of law

analysis or argued the applicable law in this case. Under such circumstances the

Court will apply New Jersey law in determining the enforceability of the parties’

arbitration agreement. Notably, the Court finds that no actual conflict between

New Jersey law and New York law exits, with regard to compelling arbitration.

See Westinghouse Elec. Corp. v. New York City Transit Auth., 82 N.Y.2d 47, 603

N.Y.S.2d 404, 407, 623 N.E.2d 531 (1993) (“It is firmly established that the public

policy of New York State favors and encourages arbitration and alternative

dispute resolutions. . . . Thus ‘[i]t has long been the policy of the law to interfere


                                              12
Case 1:18-cv-08750-JHR-JS Document 40 Filed 08/18/20 Page 13 of 20 PageID: 647



as little as possible with the freedom of consenting parties to achieve that

objective.’ ”).

       Importantly, both New Jersey and New York Courts have held that “[t]here is no

language in the FAA that explicitly preempts the enforcement of state arbitration

statutes." Palcko v. Airborne Express, Inc., 372 F.3d 588, 595 (3d Cir. 2004); Pine Valley

Prods. v. S.L. Collections, 828 F. Supp. 245, 248 (S.D.N.Y. 1993). Recently, the New

Jersey Supreme Court has further held “that the NJAA may apply to arbitration

agreements even if parties to the agreements are exempt under section 1 of the FAA.”

Arafa v. Health Express Corp., No. 083154, 2020 WL 3966956, at *13 (N.J. July 14,

2020); Volt Info. Scis., 489 U.S. at 477, 109 S. Ct. 1248 (“the FAA contains no express

pre-emptive provision, nor does it reflect a congressional intent to occupy the entire

field of arbitration.”). 3 Although Plaintiff concedes that there is no express preemption,

he argues that Congress has occupied the field with respect to seamen’s personal injury

claims against their employers through the Jones Act, and state arbitration statues must

defer to Congress’ occupation. [Dkt. No. 34, at p. 16]. Specifically, Plaintiff contends that

the rights afforded under the Jones Act cannot be contractually waived.

       “[T]he legislative record on the § 1 exemption is quite sparse.” Circuit City Stores,

Inc. v. Adams, 532 U.S. 105, 119 (2001). In Circuit City Stores, the Supreme Court of the

United States explained:



3 Valdes v. Swift Transp. Co., 292 F. Supp. 2d 524, 527 (S.D.N.Y. 2003) (holding “that any
inapplicability of the FAA would not preclude enforcing the arbitration agreement under state
law”)); O'Dean v. Tropicana Cruises Int'l, Inc., No. 98-cv-4543, 1999 WL 335381, at *1 (S.D.N.Y.
May 25, 1999) (“The inapplicability of the FAA does not mean ... that arbitration provisions in
seaman’s employment contracts are unenforceable, but only that the particular enforcement
mechanisms of the FAA are not available.”)


                                               13
Case 1:18-cv-08750-JHR-JS Document 40 Filed 08/18/20 Page 14 of 20 PageID: 648



       it is a permissible inference that the employment contracts of the classes of
       workers in § 1 were excluded from the FAA precisely because of Congress'
       undoubted authority to govern the employment relationships at issue by the
       enactment of statutes specific to them. By the time the FAA was passed,
       Congress had already enacted federal legislation providing for the
       arbitration of disputes between seamen and their employers, see Shipping
       Commissioners Act of 1872, 17 Stat. 262. . . . It is reasonable to assume that
       Congress excluded “seamen” and “railroad employees” from the FAA for the
       simple reason that it did not wish to unsettle established or developing
       statutory dispute resolution schemes covering specific workers.

Id. at 120–21.

In other words, the Supreme Court has suggested that “Congress might have limited § 1

to seamen and railroad employees because there were statutory dispute resolution

schemes already in place for such workers” or in development. Singh v. Uber Techs. Inc.,

939 F.3d 210, 224 (3d Cir. 2019). Plaintiff argues that “Congress has passed a dispute

resolution system for seamen, [with] the Jones Act, and this must take preeminence

over any state developed dispute resolution system.

       Congress’ general intent in enacting the Jones Act “was to provide liberal

recovery for injured workers, and it is also clear that Congress intended the creation of

no static remedy, but one which would be developed and enlarged to meet changing

conditions and changing concepts of industry's duty toward its workers.” Kernan v. Am.

Dredging Co., 355 U.S. 426, 432, 78 S. Ct. 394, 398, 2 L. Ed. 2d 382 (1958) (citations

omitted). The act states in pertinent part:


       A seaman injured in the course of employment . . . may elect to bring a civil
       action at law, with the right of trial by jury, against the employer. Laws of
       the United States regulating recovery for personal injury to, or death of, a
       railway employee apply to an action under this section.




                                              14
Case 1:18-cv-08750-JHR-JS Document 40 Filed 08/18/20 Page 15 of 20 PageID: 649



46 U.S.C. § 30104. The Jones act also incorporates the Federal Employers’ Liability Act

(“FELA”). ” Garrett v. Moore-McCormack Co., 317 U.S. 239, 244, 63 S. Ct. 246, 250, 87

L. Ed. 239 (1942).

        Under Section 5 of the FELA , “[a]ny contract . . . the purpose or intent of which

shall be to enable any common carrier to exempt itself from any liability created by this

chapter, shall to that extent be void.” 45 USC § 55. FELA’s Section 6 adds, in pertinent

part:

        Under this chapter an action may be brought in a district court of the United
        States, in the district of the residence of the defendant, or in which the cause
        of action arose, or in which the defendant shall be doing business at the time
        of commencing such action. The jurisdiction of the courts of the United
        States under this chapter shall be concurrent with that of the courts of the
        several States.


45 U.S.C. § 56. Pursuant to Section 5 and 6, the Supreme Court has held that “contracts

limiting the choice of venue are void as conflicting with the Liability Act.” Boyd v. Grand

Trunk W. R. Co., 338 U.S. 263, 265, 70 S. Ct. 26, 27, 94 L. Ed. 55 (1949). Under this

regime, some courts have held that seamen stand “in a position perfectly analogous to

that of [a railroad worker under the FELA],” and that forum-selection causes in cases of

domestic litigants, are unenforceable. Nunez v. Am. Seafoods, 52 P.3d 720, 723 (Alaska

2002); Boutte v. Cenac Towing, Inc., 346 F.Supp.2d 922 (S.D. Tex. 2004). Accordingly,

Plaintiff submits that this rule equally applies to the Jones Act and, therefore, prohibits

pre-dispute arbitration agreements to Jones Act claims. Boyd, however, did not consider

the enforceability of arbitration clauses.

        Additionally, most courts have noted that FELA’s venue provision is inapplicable

to the Jones Act. Terrebonne v. K-Sea Transp. Corp., 477 F.3d 271, 283 (5th Cir. 2007);

see also Harrington v. Atl. Sounding Co., 602 F.3d 113, 121–22 (2d Cir. 2010) (“FELA § 6

                                              15
Case 1:18-cv-08750-JHR-JS Document 40 Filed 08/18/20 Page 16 of 20 PageID: 650



therefore cannot reasonably be read to include a blanket prohibition on seamen

arbitration agreements when, at the time of enactment, that provision did not

contemplate, either in letter or spirit, the existence of an arbitral forum.” (emphasis

added)). “The Jones Act, in providing that a seaman should have the same right of

action as would a railroad employee, does not mean that the very words of the FELA

must be lifted bodily from their context and applied mechanically to the specific facts of

maritime events.” Cox v. Roth, 348 U.S. 207, 209, 75 S. Ct. 242, 99 L. Ed. 260 (1955).

       New Jersey case law on this particular issue is scant. But having considered the

rationale of the courts who have addressed whether FELA’s venue provision applies to

Jones Act cases and the history behind the enactment of the Jones Act, this Court finds

that FELA’s venue provision is not incorporated into the Jones Act. See Utoafili v.

Trident Seafoods Corp., No. 09-2575 SC, 2009 WL 6465288, at *3 (N.D. Cal. Oct. 19,

2009); In the Matter of Nicholas Schreiber v. K–Sea Transportation Corp., 9 N.Y.3d

331, 340, 849 N.Y.S.2d 194, 879 N.E.2d 733 (N.Y. 2007) (“Predating the FAA by five

years, the Jones Act contains no expression of intent to limit the pursuit of its remedies

to the judicial forum.”). 4 “Under federal maritime law, there is nothing inherently

invalid or unenforceable about an agreement to arbitrate disputes relating to the

employment of seamen.” O'Dean v. Tropicana Cruises Int'l, Inc., No. 98 CIV. 4543

(JSR), 1999 WL 335381, at *2 (S.D.N.Y. May 25, 1999); Schreiber, 9 N.Y.3d at 340, 849




4See also Riley v. Trident Seafoods Corp., No. CIV. 11-2500 MJD/AJB, 2012 WL 245074, at *3
(D. Minn. Jan. 9, 2012), report and recommendation adopted, No. CIV. 11-2500 MJD/AJB,
2012 WL 245248 (D. Minn. Jan. 26, 2012) (“the majority of courts have found that FELA's
prohibition against venue selection clauses is not incorporated into the Jones Act.” (collecting
cases)).



                                               16
Case 1:18-cv-08750-JHR-JS Document 40 Filed 08/18/20 Page 17 of 20 PageID: 651



N.Y.S.2d 194, 879 N.E.2d 733 (“the doctrine that seamen are ‘wards of admiralty’ does

not outweigh the policy favoring arbitration.”); Lindo v. NCL (Bahamas), Ltd., 652 F.3d

1257, 1276 (11th Cir. 2011) (“The fact that [Plaintiff] asserts a statutory Jones Act claim

does not affect the strong presumption in favor of enforcement of the choice clauses in

his Contract.” (citing Mitsubishi, 473 U.S. at 626)).

       Here, Plaintiff relies heavily on the application of FELA Section 5 to the Jones

Act, and provides no further evidence that Jones Act claims are exempt from

arbitration. [Dkt. No. 35, Oral Argument Transcript, 16:16-18:11]. No language within

the Jones Act leads to the conclusion that a Plaintiff may not waive the right to a jury

trial. See Grooms v. Marquette Transportation Co., LLC, No. 14-CV-603-SMY-DGW,

2015 WL 681688, at *2 (S.D. Ill. Feb. 17, 2015) (“Congress did not express its intention

that the rights afforded under the Jones Act be protected against waiver of the right to a

judicial forum.”). To the contrary, the Jones act permits a seaman to, in effect, waive the

right to a Jones Act jury trial by providing a claimant the choice to file a claim under

Federal Rule of Civil Procedure 9(h). 5 Importantly, “[b]y agreeing to arbitrate a

statutory claim, a party does not forgo the substantive rights afforded by the statute; it

only submits to their resolution in an arbitral, rather than a judicial, forum.” Mitsubishi,

473 U.S. at 628. Plaintiff’s arbitration clause does not restrict his right to bring a Jones

Act claim against his employer, and further does not inherently force Plaintiff to forgo

any of his substantive rights. Furthermore, courts have found “the modern rule is that a

court enjoys the same power to grant equitable relief in an admiralty case as in an




5See Garza Nunez v. Weeks Marine, Inc., No. CIV.A. 06-3777, 2007 WL 496855, at *5 (E.D. La.
Feb. 13, 2007).


                                              17
Case 1:18-cv-08750-JHR-JS Document 40 Filed 08/18/20 Page 18 of 20 PageID: 652



ordinary civil action.” O'Dean v. Tropicana Cruises Int'l, Inc., No. 98 CIV. 4543 (JSR),

1999 WL 335381, at *2 (S.D.N.Y. May 25, 1999) (citing Farrell Lines Inc. v. Ceres

Terminals Inc., 161 F.3d 115, 116–17 (2d Cir.1998); Pino v. Protection Maritime Ins. Co.,

599 F.2d 10, 15–16 (1st Cir.1979)).

          Moreover, the New Jersey Arbitration Act, N.J.S.A. 2A:23B-1 to -36, is nearly

identical to the FAA and enunciates the same policies favoring arbitration. Atalese, 219

N.J. at 440. The NJAA governs “all agreements to arbitrate made on or after January 1,

2003,” and exempts from its provisions only “an arbitration between an employer and a

duly elected representative of employees under a collective bargaining agreement or

collectively negotiated agreement.” N.J.S.A. 2A:23B-3(a). Arafa v. Health Express Corp.,

No. 083154, 2020 WL 3966956, at *10 (N.J. July 14, 2020). Therefore, the arbitration

clause at issue is enforceable under the New Jersey Arbitration Act.

          As to Plaintiff’s argument regarding the 2019 amendment to the Law Against

Discrimination, that amendment is inapplicable to this case. N.J. Stat. Ann. § 10:5-12.7

applies “to contracts and agreements entered into, renewed, modified, or amended on or

after March 18, 2019.” § 10:5-12.7. Here, Plaintiff’s employment agreement was entered

into in August 2017, almost 2 years before March 18, 2019. As the Amendment applies

prospectively, it is inapplicable to this case. See Gaffney v. Levine, No. A-3464-18T2,

2020 WL 468005, at *5 (N.J. Super. Ct. App. Div. Jan. 29, 2020); Neith v. Esquared

Hosp. LLC, No. CV1913545, 2020 WL 278692, at *6 (D.N.J. Jan. 16, 2020). 6



6   N.J. Stat. Ann. § 10:5-12.7 provides that
           a. A provision in any employment contract that waives any substantive or
           procedural right or remedy relating to a claim of discrimination, retaliation, or
           harassment shall be deemed against public policy and unenforceable.

                                                   18
Case 1:18-cv-08750-JHR-JS Document 40 Filed 08/18/20 Page 19 of 20 PageID: 653



       Finally, Plaintiff argues, that a requirement for the uniform application of

admiralty laws precludes state law from compelling arbitration of a seaman’s claim. To

be sure, the Supreme Court has held that “the Jones Act is to have a uniform application

throughout the country unaffected by ‘local views of common law rules.” Garrett v.

Moore-McCormack Co., 317 U.S. 239, 244, 63 S. Ct. 246, 250, 87 L. Ed. 239 (1942)

(internal quotation marks omitted) (citing Panama R. Co. v. Johnson, 264 U.S. 375, 392,

44 S. Ct. 391, 396, 68 L. Ed. 748). This “requirement of uniformity is not, however,

absolute.” Am. Dredging Co. v. Miller, 510 U.S. 443, 451, 114 S. Ct. 981, 987, 127 L. Ed.

2d 285 (1994).

       It is true that state law must yield to the needs of a uniform federal maritime
       law when this Court finds inroads on a harmonious system [,] [b]ut this
       limitation still leaves the States a wide scope. . . . State rules for the partition
       and sale of ships, state laws governing the specific performance of
       arbitration agreements, state laws regulating the effect of a breach of
       warranty under contracts of maritime insurance—all these laws and others
       have been accepted as rules of decision in admiralty cases, even, at times,
       when they conflicted with a rule of maritime law which did not require
       uniformity.

Romero v. International Terminal Operating Co., 358 U.S. 354, 373–374, 79 S. Ct. 468,

480–481, 3 L.Ed.2d 368 (1959) (footnotes omitted). According to the Third Circuit, “the

thrust of [] cases suggests that the concept of uniformity has a good deal less weight

than has been thought.” Calhoun v. Yamaha Motor Corp., U.S.A., 40 F.3d 622, 636 (3d

Cir. 1994), aff'd, 516 U.S. 199, 116 S. Ct. 619, 133 L. Ed. 2d 578 (1996). Most notably,



        b. No right or remedy under the “Law Against Discrimination,” P.L.1945, c. 169
        (C.10:5-1 et seq.) or any other statute or case law shall be prospectively waived.
(emphasis added). Notably, “courts have not yet ruled on the applicability of Section 12.7 to
arbitration agreements,” let alone found that Section 12.7 restricts the use of arbitration clauses
for claims other than those of discrimination. New Jersey Civil Justice Inst. v. Grewal, No. CV
19-17518, 2020 WL 4188129, at *5 (D.N.J. July 21, 2020). Because the Amendment does not
have an effect on Plaintiff’s Contract, the Court need not address this particular issue.

                                                19
Case 1:18-cv-08750-JHR-JS Document 40 Filed 08/18/20 Page 20 of 20 PageID: 654



precedent provides that the uniformity requirement is relaxed when dealing with

procedural doctrines—distinguishing substantive doctrines as those “upon which

maritime actors rely in making decisions about primary conduct—how to manage their

business and what precautions to take.” Am. Dredging Co., 510 U.S. at 454, 114 S. Ct. at

988–89.


       Therefore, the Court finds that the general requirement of uniformity with regard

to maritime law does not preclude application of state law to the issue of arbitration.

Accordingly, the Court finds no reason to preclude enforcement of the arbitration clause

at issue against Plaintiff, under state arbitration law.

                                       IV.     Conclusion

       For the foregoing reasons, the Court will grant Defendants’ Motion to stay the

present action, and compel arbitration.

       An appropriate Order shall issue.

Dated: August 18, 2020




                                                   /s/ Joseph H. Rodriguez
                                             Hon. Joseph H. Rodriguez,
                                             UNITED STATES DISTRICT JUDGE




                                              20
